Case 1:18-cv-01880-EGB Document 111 Filed 02/06/20 Page 1 of 4

Redacted Version

EXHIBIT A

COFC AR 23979
Case 1:18-cv-01880-EGB Document 111 Filed 02/06/20 Page 2 of 4

UNITED STATES GOVERNMENT ACCOUNTABILITY OFFICE
OFFICE OF THE GENERAL COUNSEL
PROCUREMENT LAW DIVISION

Matter of: Oracle America, Inc.
File: B-416657.1, B-416657.2, B-416657.3

Agency: Department of Defense / Washington Headquarters Services

pectarariow or

L. , hereby state that I am over 18 years of age and competent to
make this Declaration.

2. I currently serve as Senior Vice President, Development at Oracle America, Inc.
("Oracle"). My responsibilities include Oracle’s IaaS and PaaS product development. Given my
role at Oracle, I have personal knowledge of Oracle's cloud computing capabilities and Solicitation
No. HQ0034-18-R-0077 for the Joint Enterprise Defense Instructure ("JEDI") Cloud, including
but not limited to, the Gate Criteria in the amended Solicitation.

3. I am also familiar with the Oracle-only redacted version of the August 23, 2018
supplemental protest by Oracle counsel and the arguments therein that Gate Criterion 1.1., 1.2, and
1.6 unduly restrict competition and will harm Oracle's economic interest.

4. Per the Solicitation, the Government will evaluate each offeror's Volume II, Factor
1, Gate Evaluation Criteria submission, against the "Acceptable / Unacceptable" criteria in
Solicitation Table M-2. (Solicitation Am. 2 at 88.) The Government will not evaluate any offerors
which receive a rating of "Unacceptable" under any of the Gate Criteria Sub-factors. The
Solicitation defines an "Unacceptable" rating for the pass/fail Gate Criteria as: "Proposal does not
meet requirements and contains one or more deficiencies and is unawardable." (Jd. at 95.)

5. The Solicitation gives the following example: "if an Offeror is rated as
Unacceptable for Gate Criteria Sub-factor 1.2, the remainder of the proposal will not be evaluated
and will not be considered for award." (Solicitation Am. 2 at 88.)

6. Gate Criterion 1.2 states in pertinent part: "The Offeror shall demonstrate high
availability and failover of the CCO data centers ... through ... No fewer than three physical
existing unclassified CCO data centers within the Customs Territory of the United States, as
defined in FAR 2.101, that are all supporting at least one IaaS offering and at least one PaaS
Case 1:18-cv-01880-EGB Document 111 Filed 02/06/20 Page 3 of 4

offering that are FedRAMP Moderate ‘Authorized’ by the Joint Authorization Board (JAB) or a
Federal agency as demonstrated by official FeARAMP documentation." (Solicitation at 75.)

7. The Solicitation makes clear that the CCO "[flor purposes of this Factor and its sub-
factors [the Gate Criteria], Commercial Cloud Offering (CCO) means the CCO, as defined in
Attachment J-8, Definitions, being proposed by the Offeror for JEDI Cloud." (Solicitation at 74.)

8. Oracle has experience obtaining and maintaining FedRAMP certification, receiving
its first authorization less than two years after the FedRAMP program began.

9, Oracle remains committed to the FedRAMP and DoD Cloud Computing Security
Requirements Guide (“SRG”) Impact Level Process.

10. Oracle currently operates three Oracle Managed Cloud Services data centers
(Ashburn, VA, Phoenix, and Chicago, IL} providing FedRAMP authorized PaaS offerings.

11. Oracle also operates two datacenters (Sterling, VA and Phoenix, AZ) providing
SaaS offerings with FedRAMP Moderate authorization and DoD IL4 authorization.

12. Beginning in late 2017, Oracle began investing in its Next Generation Government
Cloud and seeks to offer the latest state-of-the-art technology to the JEDI Cloud users.

13. Through this next generation offering, Oracle plans to provide IaaS and PaaS

14. In late July 2018, the United States Air Force agreed to partner with Oracle to serve
as the official sponsor to work through the FedRAMP authorization process for the five regions.
15. Based on prior experience with the FedRAMP authorization process, Oracle
expects to obtain FedRAMP Moderate authorization for two of these datacenters (located at
Po by February 2019, Both data centers have undergone physical and software
deployment and engaged in compliance drills to ensure readiness for Oracle customers. Oracle
submitted its package to its Authorizing Agency for FedRAMP Moderate review on September
24, 2018.
16, For the remaining three data centers modeled after the initial set, Oracle is on
schedule to be operationally ready by late January 2019, and expects FedRAMP High
authorization by April 2019.

| 2 a AR 23981
Case 1:18-cv-01880-EGB Document 111 Filed 02/06/20 Page 4 of 4

17. Gate Criterion 1.1 requires that each offeror demonstrate that the RFP estimated
JEDI Cloud unclassified usage numbers are less than 50% of the Commercial Cloud Offering
usage during the months of January-February 2018 as measured against three metrics: (i) Network
— volume of commercial client traffic in bytes in and out of the controlled infrastructure; (ii)
Compute — number of physical compute cores in use by applications; and (iii) Storage — data in
bytes for each online, nearline, and offline. (Solicitation at 74.)

18. For purposes of evaluation, the Solicitation estimates the JEDI Cloud data storage
usage averages 50 Petabytes online, 75 Petabytes nearline, and 200 Petabytes offline across the
two months, i.e., 325 Petabytes in total. Although Oracle readily meets the numbers today, the
selection of measurement 9-10 months prior to proposal submission on October 12, 2018, will
negatively and unreasonably impact Oracle's ability to compete. Moreover, storage usage figures
for an arbitrary time period have no rational relevance to evaluating a cloud service provider’s
elastic usage capability; specifically, the ability to add capacity regularly and reliably. Oracle has
capacity management plans in place that closely monitor deployed capacity, current utilization,
and modeling for expected growth of compute, storage, networking, power, and data center space
along with a supply chain structure that will enable rapid and efficient expansion for JEDI.

19. The storage usage numbers for Oracle's cloud have grown month-over-month, as

shown in the figure below:

I declare under penalty of perjury that the foregoing is true and correct to the best of my

 

knowledge.

— ee

C AR 23982

 

  
